 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 7

 8       ROYSTON DERRICK,

 9                                    Petitioner,                   CASE NO. C19-117-RSL-BAT

10               v.                                                 ORDER GRANTING STIPULATED
                                                                    MOTION FOR EXTENSION OF
11       WILLIAM BARR, et al., 1                                    TIME

12                                    Respondents.

13              The parties’ stipulated motion for extension of time, Dkt. 8, is GRANTED. Mr. Derrick

14   shall file his response to the Government’s motion to dismiss by April 1, 2019. The Clerk shall

15   RE-NOTE the Government’s motion to dismiss, Dkt. 5, for April 9, 2019. The Government

16   shall file any reply by the noting date.

17              DATED this 26th day of March, 2019.

18

19                                                                          A
                                                                   BRIAN A. TSUCHIDA
20                                                                 Chief United States Magistrate Judge

21

22

23
     1
         The Clerk is DIRECTED to substitute William Barr, the current Attorney General, for Matthew Whitaker.

     ORDER GRANTING STIPULATED MOTION
     FOR EXTENSION OF TIME - 1
